DETAILED ACTION
This Office action is in reply to application no. 16/399,716, filed 30 April 2019.  Claims 1-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 30 April 2018. It is noted, however, that applicant has not filed a certified copy of the 201821016232 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each independent claim includes a step of “optimizing” a “blacklist of one or more entities”.  To optimize is to “make optimal”, to make “most favorable or desirable”. (See the American Heritage® Dictionary of the English Language, Copyright 2016 by Houghton Mifflin Harcourt Publishing Company)
Optimization is, in general, an unsolved problem.  Given a particular problem, it is extremely likely that no one knows how to find an optimal solution, and therefore it is not possible to program a computer to do it; a person can only program a computer to perform steps if she knows the steps to be performed.  The word “optimize” is a very strong word, much stronger than “improve”; it does not mean merely to find a good solution or a better one than was found before, but to find the best possible solution.
The applicant has not given any hint as to by what means or process his system can optimize anything whatever.  Simply saying “based on” this or that data discloses at most an input to an algorithm but does not give any hint as to what the algorithm is.  See MPEP § 2161.01(I), explaining that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim uses information referred to as a “lull period” and a “validity period”.  Neither of these is a term of art and the specification does not provide any means for determining the metes and bounds, nor define the terms, so a person of ordinary skill in the art would not be able to determine the metes and bounds of the claims.  In regard to the former, the specification says nothing more than that 3:00 a.m. may be a lull period, [pg. 11] but this does not begin to describe how one of ordinary skill in the art, given any time other than 3:00 a.m., would know whether or not it is a lull period, nor what the “lull” is of, nor any other way of making a determination.  In regard to the latter, the specification gives no hint at all of what it means, what is supposed to be valid, how such a period might be determined, or any other way of conveying to a PHOSITA what the metes and bounds of the phrase are.
For the purpose of compact prosecution, each phrase will be interpreted as simply a period of time or an interval.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of subject matter, as claim 1 is directed to a system (machine), claim 10 a method (process) and claim 19 a computer-readable medium (manufacture).  The claim(s) recite(s) collecting information, creating two lists (a “blacklist” and a “whitelist”) in no particular way but simply based on available information, blocking entities who are on the blacklist, again in no particular way but simply based on available information, and optimizing the blacklist in no particular way but simply for a particular purpose. 
As some of the data are “advertisement fraud data” and is associated with an “online advertisement”, the claims recite advertising, marketing or sales activities or behaviors, specific enumerated examples of certain methods of organizing human activity; further, they are mental steps, which but for the inclusion of generic computers can be done in the human mind or with pen and paper.
For example, a human could look at printed advertisements (or online, or on the radio, or anywhere else), could make judgments as to which were fraudulent, could list the fraudulent advertisers and call that list a blacklist, could revisit that blacklist later so as to try to improve it, could list the non-fraudulent advertisers and call that list a whitelist, and could thereafter refuse to view advertisements from those on the blacklist; none of this requires any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the inclusion of a generic computer, discussed below, the claims do nothing more than what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about advertisers, lists thereof that are generated, and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply providing a generic computer which performs a sequence of abstract steps in no particular manner does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims include a computer with a processor, memory and instructions.  These elements are recited at a high degree of generality and in fact the specification does not limit the computer, physically, at all.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.
Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – do nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but are similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 5, 7-9, 11, 12, 14 and 16-18 are simply further descriptive of the type of information being manipulated and claims 4 and 13 simply recite a source of data.  Claims 6 and 15 consist entirely of mere labeling, of no patentable significance and which in any case does nothing to reduce the level of abstraction.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).
	
Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art just prior to the filing of the claimed invention is in order.  Jin et al. (U.S. Publication No. 2018/0108016) disclose a payment risk processing system [title] which sets a “validity period” for a payment. [0007] He uses a “blacklist” which is related to “fraud information” and a “score”. [0019] But he is not blocking advertisers and in fact his system appears to have nothing at all to do with advertisement fraud, and he neither uses the same data as the present invention nor produces a whitelist.
Vu et al. (U.S. Publication No. 2017/0287014) disclose an advertising server [title] which can “block malicious traffic” of an “advertising campaign” in “real-time” based on “indicia of fraud”. [0033] His system includes an “optimization module” which uses “blacklists”, [0094] but it is not clear what he is optimizing, and again he neither uses the same data as the present invention nor produces a whitelist.
Taylor et al. (U.S. Publication No. 2017/0195353) disclose a system for detecting malicious network traffic. [title] It generates “blacklists” [0025] and uses a “whitelisting approach”, [0051] and blacklisting includes evicting “client IP addresses” after “a tunable period of inactivity”. [0047] His technique includes monitoring “advertising networks”. [0051] But none of these, alone or in ordered combination, disclose every limitation of the claims of the present invention, including all the particular data which are used, in combination with the other limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694